DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 2/1/2021.
Claims 1-24 are pending.
Claims 1-8, 10-16, and 18-24 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellanos et al. (US Patent Pub 2009/0106155) of record.
Claims 4-8, 12-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. (US Patent Pub 2009/0106155) of record, in view of Wetherall et al. (US Patent Pub 2016/0110374) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-8, 10-16, and 18-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 also recites “with the one or more processors” in lines 3, 10, 17, and 20-21 of the second limitation.  It is unclear whether these processors are of the plurality of source systems or of the document management agent.  Clarification is required.  For the prior art rejections below, the limitation is interpreted as referring to the “at least one hardware processor” of the document management agent.
Claims 10-16 and 18-24 each recite “the plurality of source systems” or “the source system”.  There is a lack of antecedent basis for this limitation in these claims.  For the prior art rejections below, the plurality of source systems is interpreted the multiple document management systems.
The remaining claims are rejected because they depend on a rejected claim.
The prior art rejections below are set forth as best understood in light of the rejections under 35 U.S.C. 112(b).

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellanos et al. (US Patent Pub 2009/0106155) (Castellanos) of record.
In regards to claim 1, Castellanos discloses a system comprising:
a.	a plurality of source systems each source system having at least one hardware processor coupled with at least one storage device to store electronic records (Castellanos at para. 0035), each source system having a different data model and/or different classification scheme (Castellano at para. 0041)1;
b.	a document management agent utilizing at least one hardware processor, the document management agent communicatively coupled with the plurality of source systems (Castellanos at Fig. 1a; para.  0036), the document management agent to index, with the one or more processors, the electronic records created in the plurality of source systems that correspond to databases having different data models and/or classification schemes (Castellanos at para. 0051)2, wherein the document management agent connects with the source systems through a set of application program interfaces (APIs) to request change and creation metadata and to learn the data models and classification schemes of each source system (Castellanos at Fig 3; paras. 0036-37, 0059-60)3 , the index having a pointer to each electronic record in the plurality of source systems (Castellanos at para. 0078)4, to update the index, with the one or more processors, with changes to electronic records (Castellanos at para. 0034)5, to apply unified retention rules maintained by a document management system and track electronic records against the appropriate retention schedule across multiple source systems, wherein the updating comprises at least mapping specific date information from each connected system to calculate retention periods and utilizing a classification that causes tagging of records based on the retention rules from the document management system applied to source system metadata (Castellanos at paras. 0050-51, 0074, 0078)6, to identify, with the one or more processors, which records are scheduled to be dispositioned, and apply one or more holds, as managed by the document management agent, against disposition of records scheduled to be dispositioned to exclude records from disposition based on current legal activity (Castellanos at para. 0051)7, and when the disposition is appropriate, the one or more processors to invoke deletion or exportation of the corresponding electronic records.  Castellanos at paras. 0040, 00518.
In regards to claim 2, Castellanos discloses the system of claim 1 wherein the classification scheme comprises a classification scheme to provide tagging of one or more of the records based on rules within the document management agent (Castellanos at para. 0074), wherein the rules are based on the data model of the source system, the metadata on the electronic record mapped to a classification or an intelligent classification based on record content.  Castellanos at para. 0074.9
In regards to claim 3, Castellanos discloses the system of claim 1 wherein the classification scheme comprises an acquired classification that takes place when an imported record is classified with a file number in one of the plurality of source systems.  Castellanos at paras. 0047-48.10
In regards to claim 9, Castellanos discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (Castellanos at para. 0035), cause the one or more processors to:
a.	store, with one or more processors, electronic records in databases corresponding to multiple document management systems, each document management system having a different data model and different classification scheme (Castellano at para. 0041)11;
b.	index, with the one or more processors, the electronic records created in the multiple document management systems, wherein a document management agent connects with the multiple document management systems through a set of application program interfaces (APIs) to request change and creation metadata and to learn the data models and classification schemes of each of the multiple document management systems (Castellanos at paras. 0036-37, 0059-60)12, the index having a pointer to each electronic record in the multiple document management systems (Castellanos at para. 0078)13;
c.	update the index, with the one or more processors, with changes to electronic records, to apply unified retention rules maintained by the document management agent (Castellanos at para. 0034)14 and track electronic records against the appropriate retention schedule across the  multiple document management systems (Castellanos at paras. 0040, 0051), wherein the updating comprises at least mapping specific date information from each connected document management system to calculate retention periods and utilizing an inherent classification that causes tagging of records based on the retention rules from the document management agent applied to document management system metadata (Castellanos at paras. 0050-51, 0074, 0078)15;
d.	identify, with the one or more processors, which records are scheduled to be dispositioned and apply one or more holds, as managed by the document management agent, against disposition of records scheduled to be dispositioned to exclude records from disposition based on current legal activity (Castellanos at para. 0051)16, and when the disposition is appropriate, the one or more processors to invoke deletion or exportation of the corresponding electronic records. Castellanos at paras. 0040, 005117
Claims 10 and 11 are essentially the same as claims 2 and 3, respectively, in the form of a computer-readable medium.  Therefore, they are rejected for the same reasons.
Claims 17-19 are essentially the same as claims 9-11, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-8, 12-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. (US Patent Pub 2009/0106155) (Castellanos) of record in view of Wetherall et al. (US Patent Pub 2016/0110374) (Wetherall) of record.
In regards to claim 4, Castellanos discloses the system of claim 1, wherein the plurality of source systems comprises at least one document management application (Castellanos at paras. 0034, 0041, 0062), but does not expressly disclose the source systems also comprises at least one collaboration application.  
Wetherall discloses a records management system wherein source records can be multimedia files, collaborative content, and social media content (i.e., feeds).  Wetherall at paras. 0053, 0096.
Castellanos and Wetherall are analogous art because they are both directed toward the same field of endeavor of record management systems.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify Castellanos by adding the feature of one of the source systems also comprising at least one collaboration application, as taught by Wetherall.
The motivation for doing so would have been to allow companies to store any type of content they wish and manage them as normal documents.  Wetherall at para. 0053.

In regards to claim 5, Castellanos discloses the system of claim 1 but does not expressly disclose wherein the plurality of source systems comprises at least one messaging system and at least one collaboration application.
Wetherall discloses a records management system wherein source records can be multimedia files, collaborative content, and social media content (i.e., messaging system with feeds).  Wetherall at paras. 0053, 0096.
Castellanos and Wetherall are analogous art because they are both directed toward the same field of endeavor of record management systems.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify Castellanos by adding the features of wherein the plurality of source systems comprises at least one messaging system and at least one collaboration application, as taught by Wetherall.
The motivation for doing so would have been to allow companies to store any type of content they wish and manage them as normal documents.  Wetherall at para. 0053.

In regards to claim 6, Castellanos in view of Wetherall discloses the system of claim 5 wherein the at least one messaging system comprises at least one social media application having an associated feed.  Wetherall at para. 0053.

In regards to claim 7, Castellanos discloses the system of claim 1 wherein the plurality of source systems comprises at least one document management application (Castellanos at para. 0034, 0041, 0062), but does not expressly disclose the source systems also comprises at least one messaging system.
Wetherall discloses a records management system wherein source records can be multimedia files, collaborative content, and social media content (i.e., messaging system with feeds).  Wetherall at paras. 0053, 0096.
Castellanos and Wetherall are analogous art because they are both directed toward the same field of endeavor of record management systems.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify Castellanos by adding the feature of one of the source systems also comprising at least one messaging system, as taught by Wetherall.
The motivation for doing so would have been to allow companies to store any type of content they wish and manage them as normal documents.  Wetherall at para. 0053.

In regards to claim 8, Castellanos in view of Wetherall discloses the system of claim 7 wherein the at least one messaging system comprises at least one social media application having an associated feed.  Wetherall at para. 0053.

Claims 12-16 are essentially the same as claims 4-8, respectively, in the form of a computer readable medium.  Therefore, they are rejected for the same reasons.
Claims 20-24 are essentially the same as claims 4-8, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

Response to Amendment
Rejection of Claims 1-24 under 35 U.S.C 112(a)
Applicant’s amendment to claims 1-24 is acknowledged.  The rejection to claims 1-24 under 35 U.S.C. 112(a) is withdrawn.      

Rejection of Claims 1-24 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-24 is acknowledged.  However, not all issues were addressed and the remaining issues are set forth in the rejection above.  Additionally, new issues were created as a result of Applicant’s amendments.  Consequently, the rejection to claims 9 and 17 under 35 U.S.C. 112(b) is withdrawn and the rejection of claims 1-8, 10-16, and 18-24 under 35 U.S.C. 112(b) is maintained.      

Response to Arguments
Rejection of claims 1-3, 9-11, and 17-19 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1-3, 9-11, and 17-19 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.
In regards to claim 17, Applicant alleges Castellanos fails to disclose managing data retention in multiple document management systems through a set of APIs.  Remarks at 12.  Applicant does not particularly point out how the claimed invention distinguishes over Castellanos.  Examiner respectfully disagrees with Applicant’s arguments.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification, without reading features described in the specification into the claims.  MPEP 2111.  A claim is anticipated if a cited prior art reference discloses all the required elements.  MPEP 2131.  In this case, as was discussed in the prior Office action mailed 10/30/2020, a source system or document management system, is interpreted as a particular tenant and the tenant’s system of the multi-tenant records management system.  The businesses have multiple customers having records of items of multiple types (i.e., each document management system has a different data model and different classification scheme).  Castellanos at para. 0041.  In regards to the set of APIS, Castellanos discloses various modules, which are used by users of the records management system to interact with the records of the system.  Castellanos at paras. 0036-37.
Applicant does not provide any additional arguments in regards to any of the other limitations in the claims.  Therefore, Examiner asserts Castellanos discloses the limitations of claim 17, and similarly claims 1 and 9, for the reasons explained above and in prior Office actions.
Consequently, the rejection to claims 1-3, 9-11, and 17-19 under 35 U.S.C. 102(a)(1) is maintained.

Rejection of claims 4-8, 12-16, and 20-24 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 4-8, 12-16, and 20-24 under 35 U.S.C. 103 refer to the arguments presented in regards to the base claims, which are addressed above.  Consequently, the rejection to claims 4-8, 12-16, and 20-24 under 35 U.S.C. 103 is maintained for at least the same reasons.

Additional Relevant Prior Art
Some prior art references deemed relevant but not particular relied upon in the rejections above are listed on the attached PTO-892 form.  A brief description of each is provided below.
Savage et al (US Patent Pub 2015/0127607) discloses a distributed data system with document management and access control.
Smith et al (US Patent 9,111,254) discloses a system and method to manage electronic data related to legal matters.
Rickey et al (US Patent 9,213,540) discloses an automated workflow management system for applications and data retirement.
Goeser (US Patent Pub 2016/0004730) discloses a system and method to determine discrete policy target groups for information objects in an enterprise system.
Palmer (US Patent Pub 20140019426) discloses a system and method for records management and integration of disparate data storage systems into a common and centralized records management and lifecycle management system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The record management system can be used by multiple businesses storing multiple types of documents (i.e., a plurality of source systems storing electronic records).  Each business may have its own types of documents it wants to keep (i.e., each having a different data model or classification scheme).
        2 A retention schedule can be applied over a group of items, or a specific item type or types.  Since the management system has multiple sources, like multiple business units, from which records are managed, it is interpreted that the records management system (i.e., agent) indexes the records of the plurality of source systems according to a retention schedule as a unit.  The records, as explained in FN1, are from the source systems, each having a different data model and/or different classification scheme.
        3 Castellanos discloses various modules that are available in the records management system.  The modules are interpreted as APIs.  The modules can be used to perform a variety of tasks.  Some of these tasks include parsing the data records in order to return appropriate items for view based on criteria and to also create entities and records, which correspond to the model of logically organized records within a business (i.e., learn the data model of a source system).  Item types of records can also be viewed.  Item types are interpreted as classification schemes.  Fig. 3 shows an item information viewframe behind the “security properties” dialog window.  Attributes that can be seen are the creation date of an item (i.e., creation metadata) and an update timestamp and who the item was updated by (i.e., change metadata).
        4 Records (physical or electronic) are associated with an item (i.e., index entry).  The item may have a location field to indicate where the record is located (i.e., pointer to each electronic record in the plurality of source systems).
        5 The record management system creates a structure (i.e., index) to track items (i.e., pointers) associated with electronic records (i.e., an agent coupled with the source systems, creating an index of pointers to electronic records).  The system further tracks, modifies and maintains the structure as record data changes (i.e., update the index with changes to electronic records).
        6 Records have date properties for calculating retention schedules.  Records can be associated with a retention policy/schedule (i.e., causes tagging of records based on rules).  A record type may automatically be attached to define the record (i.e., utilizing a classification).  Since the records management system can have multiple sources, such as from multiple business divisions of a corporation, the corporation can set a retention policy for the corporation as a whole for various types of records.
        7 Documents that may be used in support of litigation (i.e., current legal activity) can be associated with one or more legal citations (i.e., apply a hold), which have their own specific retention schedule.  This is interpreted to mean that even if a document was meant to be deleted due to their retentions schedule, if it may be used for legal or litigation purposes, the documents are associated with the litigation so that they cannot be destroyed until the litigation’s specific retention schedule is completed.
        8 The system tracks records through their creation and disposition.  Retention schedules are allocate by type or other characteristic.  When an item reaches its disposition time according to the schedule, it is destroyed.
        9 Records are typed (i.e., classified) based on their data elements (i.e., inherent classification scheme).  The record management system types them based on entities (i.e., rules based on the data model of the source system) and the data elements of the record (i.e., metadata of the electronic record).
        10 The identifiers can be a number (i.e., file number), which is used to assign to specific types (i.e., acquired classifications).
        11 The record management system can be used by multiple businesses storing multiple types of documents (i.e., a plurality of databases on document management systems storing electronic records).  Each business may have its own types of documents it wants to keep (i.e., each having a different data model and classification scheme).
        12 Castellanos discloses various modules that are available in the records management system.  The modules are interpreted as APIs.  The modules can be used to perform a variety of tasks.  Some of these tasks include parsing the data records in order to return appropriate items for view based on criteria and to also create entities and records, which correspond to the model of logically organized records within a business (i.e., learn the data model of a document management system).  
        13 Records (physical or electronic) are associated with an item (i.e., index entry).  The item may have a location field to indicate where the record is located (i.e., pointer to each electronic record in the plurality of document management systems).
        14 The record management system creates a structure (i.e., index) to track items (i.e., pointers) associated with electronic records (i.e., an agent coupled with the document management systems, creating an index of pointers to electronic records).  The system further tracks, modifies and maintains the structure as record data changes (i.e., update the index with changes to electronic records) in accordance with retention schedules (i.e., unified retention rules).
        15 Records have date properties for calculating retention schedules.  Records can be associated with a retention policy/schedule (i.e., causes tagging of records based on rules).  A record type may automatically be attached to define the record (i.e., utilizing an inherent classification).
        16 Documents that may be used in support of litigation (i.e., current legal activity) can be associated with one or more legal citations (i.e., apply a hold), which have their own specific retention schedule.  This is interpreted to mean that even if a document was meant to be deleted due to their retentions schedule, if it may be used for legal or litigation purposes, the documents are associated with the litigation so that they cannot be destroyed until the litigation’s specific retention schedule is completed.
        17 The system tracks records through their creation and disposition.  Retention schedules are allocate by type or other characteristic.  When an item reaches its disposition time according to the schedule, it is destroyed.